DETAILED ACTION
1.	Please note the Examiner of record has changed.  Contact information is provided at the close of this Action.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
3.	Applicant’s election of Group 15 (claim 38) with species, an inhibitor of CD39 and an inhibitor of T-cell immunoglobulin domain and mucin domain 3 (TIM3) in the reply filed on October 9, 2019 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).









	Claims 1, 3, 4, 6, 9, 15, 17, 19, 20, 22, 23, 26, 27, 29, 31, 33, 34, 37, 41, 42, 45, 48, 52-55, 58 and 61, drawn to non-elected inventions and non-elected species are withdrawn from examination.
	Claims 2, 5, 7, 8, 10-14, 16, 18, 21, 24, 25, 28, 30, 32, 35, 36, 39, 40, 43, 44, 46, 47, 49-51, 56, 57, 59 and 60 have been cancelled.
	Claim 38 is examined on the merits with species, an inhibitor of CD39 and an inhibitor of TIM3.
Claim Objections
5.	Claim 38 is objected to because of the following informality: acronyms, TIG3 and POM-1 are cited without corresponding full terms. When an acronym is initially stated it should be accompanied with its full term. The full terms, T-cell immunoglobulin domain and mucin domain 3 corresponding to acronym, TIG3 and polyoxometalate-1 corresponding to POM-1 should be noted preceding said acronyms on lines 2 and 5, respectively. Moreover, POM-1 has several different full terms (i.e. sodium polyoxotungstate, sodium metatungstate, sodium polytingstate, hexasodium tungstate hydrate), Applicant should cite the term consistent with their disclosure.
Correction is required.



Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claim 38 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating a TIM3 expressing cancers, does not reasonably provide enablement for treating any and all cancers.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
	Applicants' claim broadly read on a method of administering an inhibitor of T-cell immunoglobulin domain and mucin domain 3 (TIM3) that are anti-TIM3 antibodies and an inhibitor of CD39 that is polyoxometalate-1 (POM-1).   However, it is not clear if these therapeutic agents can be used to treat and establish an immunological response in any and all proliferative diseases. The specification has not presented evidence of these two therapeutic agents functioning in the manner suggested by the claim.  There is no information establishing these therapeutic agents should be regarded as a panacea for each and every cancer.  It is art known each cancer differs in histopathobiology, cancer biomarkers, symptoms and clinical st column, Why…section. It is selectively expressed in tumor tissues, making it of value as a target for cancer immunotherapy, see paragraph bridging pages 396 and 397.
Applicants have not clearly set forth TIM3 targeted antibodies would be effective in any and all cancer, nor presented objective evidence that supports the use of both the compounds in pharmaceutical compositions.  Hence, there is lack of instruction in the specification enabling one skilled in the art to make and practice the invention commensurate within the scope of the claim utilizing the suggested therapeutic compounds.  
Granted the Office does not require that experiments under the scope of the claims produce positive and astonishing results, the experiments must be within the scope of the Forman factors (see Ex parte Forman, 230 USPQ 546, BPAI, 1986).  There would also need to be some valid amount of direction or guidance, as well as presence or absence of working examples presented in the specification that would enable one skilled in the art to perform the method as presented in the recited claims.  
	 Thus, undue experimentation would be required to implement the instantly claimed method with the said compounds.  One skilled in the art would be forced into undue experimentation in order to practice the broadly claimed invention. 
 	Furthermore, the complexity and unpredictability of the art to which the invention retains, i.e., in vivo human therapy, suggests the need for some guidance of how to effectively use the claimed methodology to achieve human therapeutic efficacy.  There would also need to Ex parte Forman, 230 USPQ 546 BPAI, 1986.
The specification provides insufficient guidance with regard to these issues and provides no working examples, which would provide guidance to one skilled in the art.  For the above reasons, it appears that undue experimentation would be required to use the claimed invention.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dranoff et al., US 2018/0207273 A1 (effectively filed July 28, 2016), and further in view of Chen et al., US .
	Dranoff does not teach the additional anti-cancer therapeutic agent is polyoxometalate-1 (POM-1).
	However, Chen teaches the administration of CD39 inhibitor, POM-1 with additional anti-cancer therapeutic agents or immune-oncology agents, see page 55, section 0392; and page 56, section 0399. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of both references to treat cancer with the anti-cancer agents, see both references in their entirety.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by the teachings of both references that the individual therapeutic agent can be administered with an additional therapeutic agent, which may manifest a synergistic effect, augment the therapeutic effect of the cancer treatment and/or enhance an effector cell response, see Dranoff, page 1, sections 0005-0008; page 69, sections 0824-0828; and Chen, page 60, section 0442; and entirety of both references.

38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dranoff et al., US 2018/0207273 A1 (effectively filed July 28, 2016), and further in view of Muller et al. (Biorganic & Medicinal Chemistry Letters 16: 5943-5947, 2006) as evidenced by  AdooQ®Bioscience Catalog, 3 pages (printed February 26, 2021).  Dranoff teaches method of treating a hyperproliferative disease, such as cancer with a therapeutic composition comprising an anti- T-cell immunoglobulin domain and mucin domain 3 (TIM-3) antibody molecule in combination with another anti-cancer agent, see page 1, sections 0005-0008; page 2, sections 0010, 0011, 0013 and 0015; and entire document.  Several different types of cancer can be treated with the combination of two therapeutic agents, see page 1, section 0007-page 2, section 0011; and entire document.
	Dranoff does not teach the additional anti-cancer therapeutic agent is polyoxometalate-1 (POM-1).
	However, Muller teaches compound 4, which has the molecular formula, Na[H2W12O40], see page 5944, Table 1.  Compound 4 is a polyoxotungstate, a potent inhibitor of ecto-nucleoside thriphosphate disphosphohydrolase (NTPDase) and exhibits anti-cancer activity, see abstract.  This formula is the same as POM-1 as evidenced by AdooQ®Bioscience Catalog, page 3.  Compound 4 was a potent NTPDase1 and 3 inhibitor and regarded as an anti-cancer drug, see page 5943, 2nd column, 1st full paragraph; page 5944; and page 5946, last paragraph. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of both references to treat cancer with the anti-cancer agents, see both references in their entirety.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by the teachings of both 

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached on 7AM-6PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



10 February 2021
/Alana Harris Dent/Primary Examiner, Art Unit 1643